Citation Nr: 0740102	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

In November 2007, the veteran and his wife appeared and 
testified at a Travel Board hearing in Oakland and the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss due to in-
service noise exposure.

3.  The veteran is not diagnosed as having tinnitus 
attributable to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in October 2004 and January 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in July 2007.  Although there was no 
subsequent adjudication following the July 2007 notice, the 
veteran is not prejudiced as to the tinnitus claim because 
service connection is being denied.  To the extent that there 
may be any deficiency of notice or assistance for the claim 
of bilateral hearing loss, there is no prejudice to the 
veteran in proceeding with this appeal given the favorable 
nature of the Board's decision regarding that issue.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date for the 
claim of bilateral hearing loss is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
Id.  As such, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2004 and January 2005 VCAA notices 
were given prior to the appealed AOJ decision, dated in May 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In November 2007, the 
veteran appeared and testified at a Travel Board hearing at 
the Oakland RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Bilateral hearing loss 

The veteran seeks service connection for bilateral hearing 
loss due to in-service noise exposure.

Upon an enlistment examination in December 1976, the 
veteran's puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
55
LEFT
15
5
5
5
5

No speech recognition test was performed at the enlistment 
examination.  

The veteran's service medical records (SMRs) do not reflect 
complaints of or treatment for hearing loss.  At a May 1979 
audiological examination for hearing conservation, the 
veteran's puretone thresholds, in decibels, were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
60
LEFT
20
15
5
0
0

No speech recognition test was performed at this examination.  

A July 1982 audiological examination during the veteran's 
guard service reflects puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
60
LEFT
20
10
5
10
15

No speech recognition test was performed.  The veteran was 
noted to have high frequency hearing loss in the right ear.  

The veteran sought treatment due to complaints of pain in his 
right ear.  He reported difficulty hearing in group 
situations as well as in noisy places.  The veteran denied 
experiencing tinnitus or vertigo.  He advised that he 
experienced in-service noise exposure.  Upon examination, the 
veteran was found to have normal hearing which sloped to a 
moderate, notched, bilateral sensorineural hearing loss.  She 
noted he had an excellent word recognition ability.  
Ultimately, the audiologist opined that the veteran's hearing 
loss was likely due to the noise he was exposed to while in 
service.  

At a May 2005 VA audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows: 







HERTZ



1000
2000
3000
4000
RIGHT
20
15
45
65
LEFT
15
10
25
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
veteran advised that he had no post-service occupational 
noise exposure.  He noted that he was a truck mechanic while 
in service and as also and expert in grenades and M-1 rifles.  
She found that his change of hearing from enlistment to 
separation was not a significant shift in hearing loss.  The 
Board notes that the 1982 audiological examination, alluded 
to by the examiner, was not performed upon the veteran's 
discharge from service, rather it was performed while the 
veteran was in guard service.  The examiner opined that it 
was less likely than not that the veteran's hearing loss was 
related to in-service noise exposure.  The examiner did not 
review the veteran's claims file when making her opinion, she 
did however review the findings of the audiologist who had 
performed the veteran's examination earlier that month.  

In December 2005, the veteran underwent another VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
45
65
LEFT
10
15
20
25
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported he was a diesel mechanic in service and was 
exposed to noise from tanks and weapons.  He advised that he 
was not exposed to noise in his post-service occupations, nor 
was he exposed to recreational noise.  The veteran was 
diagnosed as having asymmetric bilateral high frequency 
sensorineural hearing loss.  After the examination and review 
of the veteran's claim file, the examiner opined that his 
hearing loss was less likely than not due to in-service noise 
exposure.  The examiner noted that the veteran had hearing 
loss while in service, but there was "no significant 
threshold shift" between hearing loss levels at enlistment 
and the levels upon discharge.  Again the Board notes that 
the veteran was in guard service, referenced in the VA 
examination as a discharge examination, when the 1982 
audiological examination was performed.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions are consistent with the 
nature of his service duties as a diesel mechanic.  
Additionally, the veteran has been diagnosed as having 
bilateral hearing loss and experienced some level of hearing 
loss while in service.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Although the level of hearing loss only 
slightly increased from enlistment to the 1979 and 1982 
audiological examinations, there was some in-service hearing 
loss incurred.  The Board finds the audiologist reports 
credible and reflective of the medical history as presented 
by the veteran.  Therefore, the Board finds the evidence to 
be in relative equipoise as to the origin of his disability.  
Accordingly, reasonable doubt is resolved in the veteran's 
favor and service connection is granted for bilateral hearing 
loss as having developed as a result of in-service noise 
exposure.

Tinnitus

The veteran seeks service connection for tinnitus due to in-
service noise exposure.  

The veteran's SMRs are devoid of any complaints or diagnosis 
of tinnitus.  In the veteran's August 2004 application for 
benefits, he listed a claim for tinnitus and noted that he 
had not sought treatment for it.  

At his May 2005 VA examination, and again referenced that 
same month in another opinion, the veteran reported no 
symptoms of tinnitus.  

During his December 2005 VA examination, the veteran reported 
experiencing tinnitus while in service, but was unsure of its 
onset.  He noted that the tinnitus occurred after being 
exposed to the firing of weapons.  The veteran reported 
experiencing very mild tinnitus, twice per week and each 
occurrence lasting only a few minutes.  The examiner opined 
that the veteran's currently reported tinnitus appeared to be 
"mild and more like normal occurring tinnitus in terms of 
frequency of occurrence and duration."  He further noted 
that the veteran's tinnitus did "not appear to be 
significant."  

In November 2007, the veteran testified that he experienced 
ringing in his ears "every once in a while" and then noted 
it occurred on a daily basis.  He opined that it was due to a 
head injury he had in service.  The veteran noted that he had 
a slight concussion followed by stitches and this caused the 
ringing.  

Given the evidence as outlined above, the Board finds that 
service connection for tinnitus cannot be granted.  The 
veteran was not diagnosed as having tinnitus in service or 
for over 20 years after discharge from service.  The Board 
appreciates the veteran's assertions that his tinnitus was 
due to an in-service head injury.  The veteran is competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The only opinion of record notes that the veteran's 
tinnitus appeared to be normal occurring tinnitus.  Absent a 
competent medical opinion linking the veteran's tinnitus to 
military service, the Board must deny service connection.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


